                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES CARRINGTON,                       :
    Petitioner,                           :
                                          :
                     v.                   :      CIVIL ACTION NO.
                                          :      18-4801
                                          :
TERESA DELBALSO, et al.,                  :
    Respondents.                          :

                                         ORDER

       AND NOW, this 27th day of November, 2019, upon careful and independent

consideration of the petition for a writ of habeas corpus, and after review of the Report

and Recommendation of United States Magistrate Judge Timothy R. Rice to which no

objections were filed, IT IS ORDERED that:

1. The Report and Recommendation [Doc. 14] is APPROVED and ADOPTED;

2. The Petition for Writ of Habeas Corpus is DENIED with prejudice;

3. There is no probable cause to issue a certificate of appealability; and

4. The Clerk of the Court shall mark this case closed for statistical purposes.




                                          BY THE COURT:



                                          /s/ Jeffrey L. Schmehl
                                          JEFFREY L. SCHMEHL, J.
